DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

The Preliminary Amendment filed 08/19/2022 has been entered.  The following First Action Non-Final on the merits in reply to the Amendments and Arguments. 

Claims 21-40 have been cancelled, 
Claims 21-40 have been added, and 
Claims 21-40 are currently pending.

Priority

This application claims continuation status priority of US Application No. 16/698,370, now US Patent No. 11,341,567, filed on 27 November 2019, which claims continuation status priority of US Provisional Application No. 62/772,793, filed on 29 November 2018.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.
Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 04/17/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.  

Claim Objections


Claim 33 is objected to because of the following informalities:  the phrase “the wherein the link to the merchant device identifies a particular product” is believed to be a typographical error and should read “wherein the link to the merchant device identifies a particular product “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claims 31-37, claim 31 recites the limitation “… cause the processor to perform a method, a method comprising” in lines 2-3.  Is the second “a method” the same as the first “a method”?  It assumed it should recite “… cause the processor to perform a method, the method comprising” as there is not another method that may, or may not be, performed by the processor.  Examiner’s Note:  For the purposes of this examination the examiner is going to assume the claim reads as discussed above.
Claims 32-37 depend from claim 31 discussed above and do not cure its deficiencies.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 21-40, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 21-40 are directed to sending and receiving data to tag products for marketing/advertising purposes.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-4, 6-14, and 16-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 21, which is representative of Independent Claims 31 and 38, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 21 is directed toward an apparatus/system, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 21 recites, in part, 
… receiving media content from …, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
… display the media content received …, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
… identifies, based on user input, one or more products among images displayed within the media content;, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
… attaches, based on user input, one or more visible product tags to the one or more products displaying within the media content by overlaying a display of the one or more product tags on the one or more products within the media content;, 
wherein the one or more attached product tags are provided to …, (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and 
… attaches a sub-image corresponding to the one or more products tagged and displayed in the media content that includes a purchase now option displaying … .  (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea).
These limitations set forth a concept of sending and receiving data to tag products for marketing/advertising purposes.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. Further claims 5, 15, and 19 specifically detail manual tagging.  As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  The computing devices, an integrated marketing computing device, a content provider computing device, and a consumer computing device, are recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. The claims recite abstract idea. Figures 1 and 7 and their related text and Paragraphs 0064-0069 of the specification (US Patent Application Publication No. 2022/0385992 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraphs 0064-0067 specifically detail “general-purpose computer”.   The claims recite the additional elements of 
an integrated marketing computing device, 
a content provider computing device, 
a consumer computing device, 
a non-transitory computer readable storage medium, 
must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However these additional elements are is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 21-30, 32-37, 39 and 40 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 21-40 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 21-24, 31-35, 38, and 39 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Knapp et al. (US Patent Application Publication No. 2009/0006937 A1 – Hereinafter Knapp) and further in view of Curtis et al. (US Patent Application Publication No. 2010/0088726 A1 – Hereinafter Curtis) and further in view of Jones et al. (US Patent Application Publication No. 2018/0025405 A1 – Hereinafter Jones).  
Independent Claim 21:
Knapp teaches;
A system comprising: (See at least the abstract.)
an integrated marketing computing device receiving media content from a content provider computing device, (See at least Figures 2-8 and their related text.)
wherein the integrated marketing computing device identifies, based on user input, one or more products among images displayed within the media content; (See at least Figures 2-8 and their related text.) 
wherein the integrated marketing computing device attaches, based on user input, one or more visible product tags to the one or more products displaying within the media content by overlaying a display of the one or more product tags on the one or more products within the media content, (See at least Figures 2-8 and their related text and paragraphs 0025 and 0031-0035.)
wherein the one or more attached product tags are provided to a consumer computing device; and (See at least Figures 2-8 and their related text and paragraphs 0025 and 0031-0035.)  
wherein the integrated marketing computing device attaches a sub-image corresponding to the one or more products tagged and displayed in the media content that includes a purchase now option displaying on the platform of the consumer computing device. (See at paragraphs 0025, 0034, and 0035 where links are provided to go to a site to purchase the products.)  
Knapp teaches a computer automatically suggesting tags for objects and tags them in the scene in the video in at least figures 2-8 and their related text and paragraphs 0028, 0030, 0043, and 0063.  Knapp does not appear to specify making the tags visible.
Curtis teaches visible tags in at least Figures 4A-4C and their related text.  .
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system/method/computer-readable medium of tagging products and video taught by Knapp by using visible tags as taught by Curtis in order allow visible ads for the consumer.  
The combination of Knapp and Jones teaches a visible tag on the item but does not appear to specify a buy now tag.  
Jones teaches a buy now tag synchronized with products in a video in at least Figure 3A and 3B and their related text and paragraphs 0016, 0035, and 0062.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system/method/computer-readable medium of tagging products by using visible tags as taught the combination of Knapp and Jones by using a buy now button as a tag in a video as taught by Jones in order allow visible ads for the consumer and immediate returns for the advertiser.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Independent Claims 31 and 38: 
Knapp teaches a non-transitory computer readable storage medium and a method in at least paragraphs 0025, 0028, and 0059.
The rest of claims 31 and 38 are rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claims 22 and 32: 
The combination of Knapp, Curtis, and Jones teaches all the limitations of claims 21 and 31, further Knapp teaches “wherein one or more of the attached product tags contain a link to the computing device associated with the merchant” in at least paragraphs 0025 and 0031-0035.
Claims 23 and 33:
The combination of Knapp, Curtis, and Jones teaches all the limitations of claims 22 and 32, further Knapp “wherein the link to the computing device associated with the merchant identifies a particular product” in at least paragraphs 0025 and 0031-0035.
Claims 24 and 34:
The combination of Knapp, Curtis, and Jones teaches all the limitations of claims 23 and 33, further Knapp teaches “wherein the integrated marketing computing device provides the particular product for purchase to the consumer computing device for display on the consumer computing device” in at least paragraphs 0025 and 0031-0035.
Claims 35 and 39:
The combination of Knapp, Curtis, and Jones teaches all the limitations of claims 31 and 38 above, further Knapp teaches “attaching, by the integrated marketing computing device, one or more product tags to the video content based on elements within the video content is performed manually by associating a particular element with a particular time of the video content” in at least paragraphs 0041-0048 and since it is a particular scene and a particular element/product in a video it is at a particular time in a video.

Claims 25-30, 36, 37, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp and further in view of Curtis and further in view of Jones and further in view of Gordon et al. (US Patent Application Publication No. 2018/0032997 A1 – Hereinafter Gordon).  
Claims 25-30, 36, 37, and 40:
The combination of Knapp, Curtis, and Jones teaches all the limitations of claims 21, 31, and 38 above, and teaches a computer automatically suggesting tags for objects and tags them in the scene in the video in at least figures 2-8 and their related text and paragraphs 0028, 0030, 0043, and 0063.  Knapp does not appear to specify using a neural network and Artificial Intelligence (AI) in this process.
Gordon teaches tagging data and video files and using neural networks, artificial intelligence, and machine learning in at least paragraphs 0605, 0654, 0687, 0693, 0709, 1671, and 1687.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system/method/computer-readable medium of tagging products and video taught by Knapp by using neural networks, artificial intelligence, and machine learning as taught by Gordon in order to optimize the process of tagging.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11,341,567.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681